          Case 1:19-cv-09038-GBD-SDA Document 76 Filed 09/09/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
DINO ANTOLINI                                                        Case No.: 1:19-cv-9038

                                    Plaintiff,                       DECLARATION OF
                                                                     JASON MIZRAHI,
                   -against-                                         ESQ.

AMY MCCLOSKEY, THERESA LAURENT,
DIMUR ENTERPRISES INC., EDDIE C K
CHUNG and C&S MILLENIUM REAL
ESTATE LLC,

                                     Defendants.
-----------------------------------------------------------------X
          JASON MIZRAHI, an attorney duly admitted to practice in the United States District

Court of the Southern District of New York, affirms the following under the penalties of perjury:

          1.     I am an Associate of Levin-Epstein & Associates, P.C., attorneys for Defendants

Dimur Enterprises Inc., Amy McCloskey and Theresa Laurent (collectively, the “Defendants”) in

the above-captioned matter. As Defendants’ counsel, I am familiar with the facts and

circumstances discussed herein based upon personal knowledge and the files maintained by this

office.

          2.     I make this declaration pursuant to the September 4, 2020 Order of the Honorable

Magistrate Judge Stewart D. Aaron [Dckt. No. 75] granting Defendants’ motion to compel and for

sanctions.

          3.     In preparing Defendants’ August 31, 2020 letter motion [Dckt. No. 72], the

undersigned expended a total of 3 hours at the billed hourly rate of $225.

          4.     In preparing Defendants’ September 3, 2020 reply [Dckt. No. 74], the undersigned

expended a total of 3 hours at the billed hourly rate of $225.
      Case 1:19-cv-09038-GBD-SDA Document 76 Filed 09/09/20 Page 2 of 2




       5.      Thus, the undersigned expended a combined total of 6 hours in preparing

Defendants’ August 31, 2020 letter motion [Dckt. No. 72] and September 3, 2020 reply [Dckt. No.

74] at the billed hourly rate of $225.

       6.      Multiple Courts in the Eastern Districts of New York have approved attorney’s fee

awards to the undersigned at the billed hourly rate of $225. See Laureano-Capellan v. Chirichella

et al, 1:20-cv-00360-RER [July 15, 2020 Order]; Feliciano v. Yoon et al, 1:18-cv-06361-DLI-JO

[March 27, 2020 Order].

Dated: New York, New York
       September 9, 2020
                                             By:     /s/ Jason Mizrahi
                                                     Jason Mizrahi, Esq.
                                                     420 Lexington Ave., Suite 2525
                                                     New York, NY 10170
                                                     Telephone: (212) 792-0048
                                                     Email: Jason@Levinepstein.com
                                                     Attorneys for Defendants Dimur
                                                     Enterprises Inc., Amy McCloskey and
                                                     Theresa Laurent
Cc: All parties via ECF
